Citation Nr: 0925433	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for posttraumatic stress disorder 
(PTSD), and if so, whether the reopened claim should be 
granted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  In that rating decision, the RO 
reopened service connection for PTSD, but denied service 
connection on the merits.  Also, in that rating decision, the 
RO granted service connection for peripheral neuropathy of 
the right foot, and assigned a 10 percent initial disability 
rating, effective from October 12, 2003. 

In April 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a personal hearing in 
Washington, DC.  A transcript of the hearing has been 
associated with the claims folder.  

As a matter of history, in a September 1990 rating decision, 
the RO denied service connection for PTSD because the 
evidence of record lacked verification of the alleged in-
service stressor event.  The Veteran did not submit a notice 
of disagreement to the September 1990 rating decision.  For 
this reason, the rating decision became final. 

On matters that need to be referred back to the RO for 
further development, the Board notes the following.  During 
an August 2008 VA examination to evaluate the current level 
of severity of his serviced-connected for diabetes mellitus, 
the VA examiner diagnosed the Veteran with diabetic 
retinopathy, bilaterally.  The VA examination report 
constitutes an informal claim for service-connection for 
diabetic retinopathy, bilaterally, as secondary to service 
connected diabetes mellitus.  Additionally, it appears that 
in an October 2005 private treatment record from      Dr. 
Andrew Jensen, the Veteran has raised a claim of total 
disability due to unemployability.  These matters have not 
been addressed by the RO, and they are REFERRED back to the 
RO for further development.  


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied 
service connection for PTSD for lack of a verified in-service 
stressor; the Veteran did not appeal that decision. 

2.  Since the September 1990 rating decision, the Veteran has 
submitted new and material evidence that relates to an 
unestablished fact of verification of an in-service stressor 
that is necessary to substantiate the claim for service 
connection for PTSD, and it raises a reasonable possibility 
of substantiating that claim. 

3.  The evidence of record verifies the Veteran's in-service 
stressor event. 

4. The evidence of record shows that, for the entire period 
of initial rating, the Veteran's peripheral neuropathy of the 
right foot has more nearly approximated moderate incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008). 

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A.        §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.         §§ 3.102, 3.159, 
3.303, 3.304 (2008).

4.  The criteria for an evaluation for peripheral neuropathy 
of the right foot of 20 percent for the entire initial 
disability rating period from October 12, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Here, in view of the Boards favorable decision to reopen and 
grant service connection for PTSD, as well as to grant a 
higher disability rating of 20 percent for service-connected 
peripheral neuropathy of the right foot that fully satisfies 
the initial rating appeal, any further discussion as to these 
claims regarding any lapses in duties to assist and notify, 
or regarding whether the Veteran was prejudiced by any such 
lapses, would serve no useful purpose.  

Reopening Service Connection for PTSD 

The Veteran seeks to reopen service connection for PTSD.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened prior to addressing 
the merits of the previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order to reopen 
the Veteran's claim, the Board must first determine whether 
new and material evidence has been received.  38 C.F.R. § 
3.156.

With respect to whether the previously denied claim is final, 
and, if new and material evidence is necessary to reopen it, 
the following applies.  Rating decisions are final and 
binding based on the evidence in the file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2008).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

Here, the RO denied service connection for PTSD in the 
September 1990 rating decision, finding that the available 
evidence at that time did not show that the Veteran had a 
verified in-service stressor event.  The Veteran did not file 
a notice of disagreement (NOD) to initiate an appeal and the 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether new and material evidence has been 
received to reopen a claim, the Board must consider all the 
evidence since the last final denial of the claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  In order to establish 
whether new and material evidence has been received, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the September 1990 rating 
decision consisted of the following: the Veteran's service 
treatment records; a March 1990 correspondence from Dr. 
Andrew Jensen that contained a diagnosis of PTSD and a 
medical nexus opinion; a May 1990 PTSD Claim Data Supplement 
that provided information pertaining to the Veteran's alleged 
in-service stressor event (constant mortar and rocket fire 
while stationed in the Quang-Tri Province, Dong Ha from 
February 1968 to March 1969); and a May 1990 VA psychiatric 
examination report that also contains a diagnosis of PTSD. 

Since the September 1990 rating decision, the additional 
evidence that the Veteran has submitted includes: private 
treatment records from Dr. Jensen dated January 2005 and 
October 2005; VA treatment records from VA Medical Center in 
Philadelphia from September 2004 to December 2004; a 
September 2005 statement in support of the claim from the 
Veteran in which he provides information pertaining to his 
alleged in-service stressor event (stationed at the Dong Ha 
Combat Base during the Battle of Dong Ha from April 1968 to 
May 1968), and attached to the statement, a January 1969 
Special Orders from the Department of Army Headquarters, 
United States Army Support Command, Da Nang (Army Support 
Command), and Quarterly Operational Reports for Army Support 
Command from May 1968 to August 1968; an April 2006 letter 
from Thomas Strickland; a picture of the Veteran's truck that 
had been hit by land mine (received by VA in July 2006); and 
the Veteran's testimony from the April 2009 Board hearing. 

The Board finds that the additional evidence received since 
the RO's September 1990 relates to the unestablished fact 
necessary to substantiate the Veteran's PTSD claim - 
verification of the Veteran's alleged in-service stressor 
event.  Specifically, the January 1969 Special Orders shows 
that the Veteran was assigned to the United States Army, 63rd 
Maintenance Battalion, in the Quang Tri Province of the 
Republic of Vietnam from March 1968 to March 1969.  The May 
1968 Quarterly Operational Report shows that units stationed 
in Quang Tri Province during April 1968 experienced mortar 
and/or rocket attacks.  The August 1968 Quarterly Operational 
Report also shows that, from mid-September 1968 to October 
1968, the units stationed in the Quang Tri Province 
experience increased enemy activity.  These additional 
documents submitted by the Veteran in September 2005 provide 
new evidence that relates to the issue of verifying the 
Veteran's alleged in-service stressor event. 

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened; 
consequently, VA must consider the appeal on the merits of 
the underlying claim for service connection.  38 C.F.R. § 
3.156.  

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat is determined on a 
case-by-case basis, and it requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Morgan v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, if such testimony is 
found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

Where VA determines that a veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by itself, will not be enough to 
establish the occurrence of the claimed stressor.  In such 
cases, the record must contain service records or other 
credible evidence that corroborate the claimed stressor.     
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's post-service treatment records show that the 
Veteran has been diagnosed with PTSD.  See May 1990 VA 
examination report; see also January 2005 and October 2005 
private treatment records from Dr. Jensen.  The record also 
shows that competent evidence establishes a nexus between the 
Veteran's current symptomatology and his claimed in-service 
stressor event.  See March 1990 correspondence from Dr. 
Jensen.  The remaining question on appeal for this claim is 
whether there is credible supporting evidence that the 
Veteran's claimed in-service stressors actually occurred. 

Here, the Veteran claims that, while he was stationed in the 
Republic of Vietnam from February 1968 to March 1969, he 
experience constant mortar attacks and rocket fire.  Because 
the Veteran's service records did not indicate that he 
received medals or citations consistent with combat 
engagement, there must be some evidence that corroborates the 
Veteran's assertions regarding his stressor event.  Monreau, 
9 Vet. App. at 395.  

Although the Veteran did not engage in combat with the enemy, 
the evidence of record verifies the Veteran's in-service 
stressor event or mortar attacks and rocket fire.  As 
mentioned above, the Veteran has submitted additional 
documentation that shows that his unit, the 63rd Maintenance 
Battalion, while stationed in the Quang Tri Province, 
experienced mortar attacks and rocket fire during April 1968 
and from mid-September 1968 to October 1968.  The Veteran's 
unit history corroborates his statements that he experienced 
mortar attacks and rocket fire while he was stationed in 
Quang Tri Province.  Because the evidence of record 
corroborates the Veteran's statements, the Veteran's in-
service stressor event of mortar and rocket fire is verified.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's unit records which provided 
independent descriptions of rocket attacks that were 
experienced by his unit in Vietnam, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks during service.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  The Court determined 
that, although the unit records did not specifically identify 
the veteran as being present during the rocket attacks, the 
fact that he was stationed with a unit that was present 
during those attacks tended to suggest that he was in fact 
exposed to the attacks.  Id.; see also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The Veteran's PTSD has been related to these verified in-
service stressful events.  For example, the May 1990 VA 
examination report specifically notes the history of exposure 
to rocket and mortar fire.  Based on the foregoing, the Board 
finds that the evidence supports the claim for service 
connection for PTSD.  Consequently, the Board concludes that 
service connection for PTSD is warranted.

Initial Rating for Peripheral Neuropathy of the Right Foot 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.  This practice is known as "staged" 
ratings.  Here, the severity of the Veteran's symptomatology 
has been relatively constant throughout the period of this 
appeal, therefore, "staged" ratings are not warranted.  38 
C.F.R. § 4.124a.   

The Veteran's disability due to peripheral neuropathy of the 
right foot has been assigned a 10 percent rating under a 
general set of criteria applicable to diseases of the 
peripheral nerves found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  Diagnostic Code provides ratings for paralysis of 
the external popliteal nerve.  Under Diagnostic Code 8521, a 
10 percent rating is warranted for mild incomplete; a 20 
percent is warranted for moderate incomplete paralysis; and a 
30 percent rating is warranted for severe incomplete 
paralysis.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  38 
C.F.R. § 4.124a.

The Board observes in passing that the words "mild," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 4.21 
(2008).  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt will be resolved in favor of granting the Veteran's 
claim.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3 and 4.7. 

The Veteran claims that the disability in his right foot is 
more severe than indicated by the initially assigned 10 
percent disability rating.  The Veteran contends that his 
right foot peripheral neuropathy warrants a 20 percent rating 
under the criteria of Diagnostic Code 8521.  At the April 
2009 Board hearing before the undersigned Acting Veteran's 
Law Judge, the Veteran testified that he would be fully 
satisfied with a 20 percent initial disability rating.  
Because the Veteran has clearly expressed that he would be 
satisfied with a 20 percent, and the Veteran has indicated no 
desire to appeal for a rating in excess of 20 percent, the 
Board will restrict its review of the record to question of 
whether the evidence supports an initial evaluation of 20 
percent for the Veteran's service-connected peripheral 
neuropathy of the right foot.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Veteran filed his claim for service connection for 
peripheral neuropathy of the right foot in October 2004.  
Attached to his claim, the Veteran submitted an October 2004 
correspondence from Dr. Keith Mitchell.  In the 
correspondence, Dr. Mitchell wrote that the Veteran's 
peripheral neuropathy had become progressively worse, and 
that it had caused the Veteran to take time off from work 
because of the Veteran's fear of falling.  Dr. Mitchell noted 
that the Veteran's disability had recently receded and that 
the Veteran was presently "pain free."  Dr. Mitchell 
further noted that the Veteran's disability would flare up 
periodically.  

In June 2005, the Veteran was afforded a VA examination.  In 
that examination report, the examiner diagnosed the Veteran 
with peripheral neuropathy in his right foot.  On physical 
examination, the examiner noted that motor testing revealed a 
"5/5" power in all motor groups, and that deep tendon 
reflexes were brisk and symmetrical.  The examiner also noted 
that there was some epithesia on the outer margins of lower 
right extremity, and monofilament testing revealed diminished 
sensation in that area as well. 

In December 2007, the Veteran was afforded a VA examination 
to evaluate the severity of his service connected peripheral 
neuropathy of the right foot.  In that examination report, 
the examiner noted that the Veteran complained of burning 
pain in his right foot.  On physical examination, the 
examiner noted that the Veteran's right foot revealed 
diminished sensation in the stocking distribution and in the 
perineal nerve distribution.  The examiner recorded that the 
Veteran's motor strength was "5/5" power in all major motor 
groups, the ankle reflexes were preserved and the temperature 
sensation was intact.  The examiner noted that monofilament 
testing revealed some diminished sensation in the right foot.  
The examiner diagnosed the Veteran with mild peripheral 
neuropathy of the right.  In support of his conclusion, the 
examiner noted that there was no evidence of weakness in the 
right foot and that the Veteran's symptoms were predominately 
subjective with some objective loss of sensation.

In August 2008, the Veteran underwent a general VA 
examination, which included a physical examination of the 
Veteran's right foot.  In that examination report, the 
examiner noted that the Veteran had mild sensory loss in his 
right foot, and that strength and coordination in his right 
foot was normal. 

As mentioned above, the Veteran testified at the Board 
hearing in April 2009.  During the hearing, the Veteran 
testified that he has difficulty walking long distances 
without losing control of his right foot.  The Veteran stated 
that he would experience numbness and a sharp shooting pain 
in his right foot before he would lose control of his foot.  
The Veteran testified that when he lost control in his right 
foot, he would stumble, and that it could also cause him to 
fall down.  The Veteran further testified that he had 
difficulty climbing stairs at his home because of his 
disability.  

After a review of the evidence on file, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
Veteran's symptomatology more closely approximates the 
criteria described under the 20 percent disability rating for 
the entire period of initial rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Although the December 2007 and August 
2008 VA examiners recorded that the Veteran's disability only 
reflected mild symptomatology, the description of the 
Veteran's disability in Dr. Mitchell's October 2004 
correspondence and the Veteran's testimony at the April 2009 
hearing indicate moderate incomplete paralysis in the 
Veteran's right foot.  As there is a question as to which of 
two rating evaluations shall be applied, and after resolving 
any reasonable doubt in the Veteran's favor, the Board finds 
that the higher evaluation of 20 percent will be assigned.  
See 38 C.F.R. § 4.7.; see also 38 U.S.C.A. § 5107 (West 
2002). 

As mentioned above, the Veteran has clearly expressed that he 
would be fully satisfied with a 20 percent disability rating 
for this disability; therefore, the Board does not need to 
consider whether an even higher (30 percent) rating is 
warranted for the period.  See AB, 6 Vet. App. at 38.

Further, the Board does not find that referral for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his adjustment 
disorder has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the diseases of the peripheral 
nerves, and, as explained above, the Veteran has  the 
symptoms identified in the criteria that warrant a 20 percent 
disability rating.  Additionally, the Veteran's disability 
has not required frequent periods of hospitalization.  While 
the record shows that the Veteran's disability has affected 
his employment, none of the competent medical evidence of 
record suggests that the Veteran is unemployable because of 
his peripheral neuropathy in his right foot.  The Board finds 
that since the 20 percent evaluation for this period 
adequately addresses occupational impairment during this 
time.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately 


addressed by the 20 percent rating assigned, the Rating 
Schedule is adequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's peripheral 
neuropathy of the right foot.


ORDER

New and material evidence has been received; service 
connection for PTSD is reopened; and service connection for 
PTSD is granted. 

An initial evaluation of 20 percent, and no higher, for 
service-connected peripheral neuropathy of the right foot is 
granted. 


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


